1/5/2015                                                                      TDCJ Offender Details
                                                                                                              ^Zx^, Ub?3~
 •tfrlTEXAS DEPARTMENT OF CRIMINAL JUSTICE                                                            TDCJ Home        New Offender Search




   Offender Information Details
     Return to Search list




   SID Number:                                                            06562487

   TDCJ Number:                                                           01935820

   Name:                                                                  WALKNER,LUCAS ALEXANDER

   Race:                                                                  W

   Gender:                                                                M

   DOB:                                                                   1983-10-02

   Maximum Sentence Date:                                                 2018-01-31

   Current Facility:                                                      FORMBY

   Projected Release Date:                                                2015-12-06

   Parole Eligibility Date:                                               2014-07-18

   Offender Visitation Eligible:                                          YES

   Information provided is updated once daily during weekdays and multiple times
   per day
   on visitation days. Because this information is subject to change, family
   members and
   friends are encouraged to call the unit prior to traveling for a visit.



   SPECIAL INFORMATION FOR SCHEDULED RELEASE:


   Scheduled Release Date:                                             Offender is not scheduled for release at
                                                                       this time.

   Scheduled Release Type:                                             Will be determined when release date is
                                                                       scheduled.

   Scheduled Release                                                   Will be determined when release date is
   Location:                                                           scheduled.




       Parole Review Information

   Offense History:
   | Offense                                                      Sentence                            Case    Sentence (YY-
http://offender.tdcj .state.tx.us/OffenderSearch/offenderDetail.action?sid=06562487                                                          1/2
1/5/2015                                                                     TDCJ Offender Details

           Date                    Offense                           Date             County         No.    MM-DD)

                                                                                       TOM     A-06-0080-
     2005-10-10                THFT FIREARM                       2006-04-25                                1-00-00
                                                                                      GREEN        S

                                                                                       TOM     A-05-0446-
     2005-03-20         EVAD ARRST/DETN WA/EH                     2006-04-25                                1-00-00
                                                                                      GREEN        S

                                                                                       TOM     D-14-0369-
     2013-07-17            THEFT OF A FIREARM                     2014-06-10                                4-00-00
                                                                                      GREEN          SA

                                                                                       TOM     D-14-0367-
     2013-07-17         POSS FIREARM BY FELON                     2014-06-10                                4-00-00
                                                                                      GREEN       SA

                          EVADING ARREST/DET                                           TOM     D-13-0722-
     2013-02-07                                                   2014-06-10                                1-01-05
                             W/PREV CONV                                              GREEN       SB

                          EVADING ARREST/DET                                           TOM     D-14-0372-
     2013-09-28                                                   2014-06-10                                1-01-05
                             W/PREV CONV                                              GREEN       SA




     Return to Search list




   The Texas Department of Criminal Justice updates this information regularly to ensure that it is
   complete and accurate, however this information can change quickly. Therefore, the information on
   this site may not reflect the true currentlocation, status, scheduled termination date, or other
   information regarding an offender.

   For questions and comments, you may contact the Texas Department of Criminal Justice, at (936)
   295-6371 or webadmintcbtdcj.texas.gov. This information is made available to the public and law
   enforcement in the interest of public safety. Any unauthorized use of this information is forbidden and
   subject to criminal prosecution.


                                                New Offender Search                    TDCJ Home Page




http://offender.tdcj .state.tx.us/OffenderSearch/offenderDetail.action?sid=06562487                                   2/2